Case 3:17-cV-03226-I\/|AS-DEA Document 32-4 Filed 04/12/19 Page 1 of 2 Page|D: 545

WILENTZ, GOLDMAN & SPITZER P.A.
Donna M. Jennings, Esq. (DJ7790)

Risa M. Chalfm, Esq. (RC3832)

90 Woodbridge Center Drive

Post Off`lce BoX 10

Woodbridge, New Jersey 07095

(732) 636-8000

Attorneys for Plaintiff WR Property, LLC

-and-

STORZER AND ASSOCIATES, P.C.

Roman Storzer, Esq., admitted pro hac vice

Sieglinde Rath, Esq.

1025 Connecticut Avenue NW, Suite 1000

Washington, D.C. 20036

(202) 857-9766

Attorneys for Plaintiffs Agudath lsrael of America and WR Property, LLC

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
,--_,____m-_-________-,______--________-_-"__HX
AGUDATH ISRAEL OF .
AMERICA and WR PROPERTY : Civil Action No. 3:17_CV-03226-
LLC, : MAS-DEA
Plaintiffs,
ORDER
V.

TOWNSHIP OF JACKSON, NEW
JERSEY,

Defendant.

-_h-_-_X

#10540173.1

Case 3:17-cv-03226-I\/|AS-DEA Document 32-4 Filed 04/12/19 Page 2 of 2 Page|D: 546

THIS MATTER having come before the Court upon the application of
Wilentz, Goldman & Spitzer, P.A., attorneys for Plaintiff WR Property, LLC and
Storzer and Associates, P.C., attorneys for Plaintiffs Agudath lsrael of America
and WR Property, LLC (collectively, “Plaintiffs”) for an Order granting Plaintiffs’
motion to enjoin Defendant the ToWnship of Jackson (“Defendant”) from
Continuing to Spoliate Evidence and for sanctions; and upon Written notice to
counsel for Defendant; and the Court having considered the papers in support of
and in opposition to this application, if any, and the arguments of counsel; and for

good cause shoWn;

IT IS on this __ day of , 2019, ORDERED:

1. Plaintiffs’ motion enjoin Defendant from Continuing to Spoliate
Evidence and for sanctions is hereby granted;

2. Defendant is hereby barred from further destroying documents
relevant to this lawsuit during its pendency.

3. Defendant shall pay Plaintiffs $____ as a result of Defendant’s

spoliation of evidence.

4. An adverse inference is hereby granted against Defendant.

 

HON. DOUGLAS ARPERT, U.S.M.J.

#10540173.1

